

Exhibit 10.2


CONFIDENTIAL SETTLEMENT AGREEMENT


THIS CONFIDENTIAL SETTLEMENT AGREEMENT (“Agreement”) is entered into between J.
Paul Quinn and Telanetix, Inc.


WHEREAS, the parties to this Agreement also were parties to an Employment
Agreement dated April 28, 2008, (“Employment Agreement”) and an Amendment No. 1
to Employment Agreement (“Amendment”) dated July 1, 2009.


WHEREAS, Mr. Quinn and Telanetix desire to provide for an orderly and amicable
separation of Mr. Quinn’s employment from Telanetix.


FOR AND IN CONSIDERATION of the mutual agreements and promises contained herein,
Mr. Quinn and Telanetix agree as follows.


1.           Employment. Mr. Quinn’s last day of employment with Telanetix shall
be July 8, 2011.


2.           Payment by Telanetix.  Telanetix agrees to continue to pay Mr.
Quinn his current base salary for tweleve months following the last day of his
employment with Telanetix. The payments will be made on Telanetix’s normal pay
days. No employment taxes will be deducted from said payments. Mr. Quinn agrees
he will be solely responsible for all tax reporting obligations, tax payments,
and social security or other contributions, if any, which might be due and owing
as a consequence of his receipt of the consideration set forth in this Agreement
and agrees to indemnify and hold Telanetix harmless from any and all claims or
obligations, including any penalties and reasonable attorney fees incurred by
Telanetix arising out of Mr. Quinn’s characterization and tax treatment of said
consideration. Telanetix will pay Mr. Quinn for all business expenses he has
incurred on behalf of Telanetix for which he has not yet been reimbursed
providing he provides Telanetix with appropriate receipts prior to July 31,
2011. Telanetix will pay Mr. Quinn for his accrued, but unused vacation time.


3.           Benefits.  Mr. Quinn’s participation in all benefit programs
maintained by Telanetix, including Telanetix’s 401(k) Plan, shall terminate upon
his last day of employment. Should Mr. Quinn desire to exercise his rights under
COBRA, Telanetix will continue to pay his group health premiums for six months
following his last day of employment.


4.           Outplacement Services.  Telanetix will pay an outplacement services
firm up to Two Thousand Five Hundred Dollars ($2,500) to provide Mr. Quinn with
outplacement services. Said firm must provide Telanetix with invoices for all
services rendered.
 
5.           Reference.  Telanetix will provide Mr. Quinn with a mutually agreed
to letter of reference.


6.           Share Options.  The parties agree that Mr. Quinn has vested in the
option to purchase 10,333 shares of Telanetix’s common stock and that he is not
entitled to vest in any further options. Mr. Quinn may exercise his vested
options in accordance with Telanetix’s 2005 Equity Incentive Plan, as amended.
The parties further agree that Mr. Quinn has no vested options under Telanetix’s
2010 Stock Incentive Plan, and that any grant of such options under this plan
that he may have been given, if any, will not vest, nor be exercisable.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Release and Covenant not to Sue by Mr. Quinn.  Mr. Quinn,
individually and for his successors, assigns, and marital community, hereby
forever releases, acquits, and discharges Telanetix, its parents, subsidiaries,
collective majority equity holders, and affiliated organizations, their
respective past and present officers, directors, agents, and employees, and
Telanetix’s 2005 Equity Incentive Plan and Telanetix’s 2010 Stock Incentive Plan
(“Releasees”) from any and all claims, causes of action, demands, or damages,
whether known or unknown, arising out of or related to, or that may arise out of
or relate to, Mr. Quinn’s employment by Telanetix or the cessation of said
employment.  This release includes any and all claims for relief (including any
federal, state, or other causes of action, suits, petition, or demands in law or
in equity), and any and all allegations of liability (including any allegations
of debts, obligations, promises, guarantees, damages awards, or for any
equitable, legal or administrative relief), and any and all demands for damages
or equitable relief (including any claims for damages of any kind, including
those in excess of actual damages and claims for mental anguish), that have
been, could have been, may be or could be asserted in any court action, whether
federal, state or otherwise, or before any administrative body or proceeding,
tribunal, arbitration panel, or other adjudicatory body, regardless of whether
based on federal, state or local law, statute, ordinance, regulation, contract,
common law, or any other source, and regardless of whether known or unknown,
foreseen or unforeseen, suspected or unsuspected, disputed or undisputed,
secured or unsecured, liquidated or unliquidated, or fixed or contingent as of
the date hereof; without limiting the preceding language, such release will
specifically include actions for breach of express or implied promises or
contracts, including claims for breach of the Employment Agreement, the
Amendment, Telanetix’s 2005 Equity Incentive Plan, Telanetix’s 2010 Stock
Incentive Plan, and any attendant Stock Option Grant Notices or Stock Option
Agreements; claims for violation of public policy; and claims for violation of
federal, state, or local statues or laws or ordinances, including but not
limited to Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act, the Washington Law
against Discrimination and the Employee Retirement Income Security Act of 1974.


Mr. Quinn further agrees that he will not sue Releasees with respect to any
released matters and, to the extent permitted by law, will not file any
administrative claims against Releasees with any federal State, or local
administrative agencies.


“Collective majority equity holders” as used herein means Hale Fund Partners,
LLC, Hale Capital Partners, L.P., Hale Capital Management, L.P., and Hale Fund
Management, LLC (the “Hale Entities”) and their respective partners (general and
limited), members, including, without limitation, Martin M. Hale, Jr., and
managers, past or present parents, affiliates, subsidiaries, principals,
officers, directors, employees, related entities, temporary employees, assigns
and successors, and each and every agent, insurer and attorney of any of the
foregoing, and all persons acting by, through, under or in concert with any of
them, both individually and in their official capacities.


8.           Continuation of Terms and Obligations set forth in Employment
Agreement.  Except as otherwise modified herein, Mr. Quinn agrees to continue to
abide by all representations and agreements he made in the Employment Agreement
including, but not limited to, those set forth in Paragraphs 11.1 – 11.6,
“Non-Solicitation; Confidentiality; Remedies.”
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Confidentiality and Non-Disparagement by Mr. Quinn.  Mr. Quinn
agrees that he will keep confidential and will not discuss the contents and
terms of this Agreement, or any of the underlying facts, with anyone except his
attorney, accountant or tax advisors, immediate family members, and spouse,
provided that he first informs those persons of this Confidentiality provision
and they each agree to be similarly bound by it. Mr. Quinn further agrees that
he will not disparage Releasees.


10.           No Admission of Liability.  This Agreement is being made solely to
accomplish an expeditious resolution and settlement of all matters in
controversy between the parties, as described in this Agreement.  The Agreement,
and the payment of the consideration set forth herein, shall not be construed or
represented by Mr. Quinn as an admission by Releasees of any wrongdoing or
liability.  Telanetix expressly denies any such wrongdoing or liability.


11.           Complete Agreement, Ambiguities or Invalid Provisions.  Mr. Quinn
and Telanetix agree and acknowledge that this Agreement constitutes the full and
complete understanding between the parties and that no other understanding,
verbal or written, exists between them with respect to the subject matter
covered by this Agreement. Except as otherwise expressly provided herein, any
rights Mr. Quinn had under the Employment Agreement, Amendment, 2005 Equity
Incentive Plan, 2010 Stock Incentive Plan, and attendant Stock Option Grant
Notices and Stock Option Agreements are superseded and extinguished by this
Agreement.  Further, the parties have jointly participated in the drafting of
this Agreement.  No provision of this Agreement shall be construed against any
party because that party drafted the provision.  Should any provision of this
Agreement be declared or be determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby, unless it is so material as to destroy the intent
of the parties, and said illegal or invalid part, term, or provision shall be
deemed not to be part of this Agreement.


12.           ADEA.  Mr. Quinn agrees, represents, and warrants that he has read
and fully understands the provisions of this Agreement, that he has had the
advice of counsel with respect to the negotiation and execution of this
Agreement, and that he is fully aware of its contents and legal effect.  Mr.
Quinn agrees and understands that he is waiving and releasing any and all claims
that he might have under the ADEA arising prior to his execution of this
Agreement.  Mr. Quinn further agrees and understands that he has the right to
consider this Release for twenty-one (21) days prior to executing it.  To the
extent that he does not wish to utilize the full twenty-one (21) days to
consider this Release, he may waive the twenty-one (21) day period by dating and
signing the document below.  Mr. Quinn further agrees and understands that he
has seven (7) days after the date of his execution of this Release to rescind
it. Such rescission must be provided in writing and must be delivered to Rob
Cain, Chief Operating Officer of Telanetix at 11201 S.E. 8th Street, Suite 200,
Bellevue, Washington, 98004.  Under no circumstances will any money be paid to
Mr. Quinn until after the seven (7) day rescission period has passed.


13.           Binding Effect of Agreement.  This Agreement is binding upon and
inures to the benefit of the parties and their respective heirs, legatees,
spouses, marital communities, representatives, successors, transferees and
assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Return of Telanetix Property. Mr. Quinn agrees to return to
Telanetix, all Telanetix property in his possession, including all information
identified in Paragraph 11.2.1 and 11.2.2 of the Employment Agreement, by not
later than the close of business on July 8, 2011.
 
15.           Litigation and Administrative Proceedings/No Assignment of
Claims. Mr. Quinn acknowledges and represents that he is not aware of any Claims
and Causes of Action against any party released under this agreement as listed
in paragraph 7 (the “Released Parties”) which currently exist or have existed
prior to the date hereof and that they are unaware of any litigation, proceeding
or investigation pending or threatened against any Released Party.  Mr. Quinn
acknowledges, covenants and agrees that he has not assigned any claim or filed
any charge, action or lawsuit against the Released Parties, and that he will not
assign any claim he has had in the past or now has against the Released Parties
or file any charge, action or lawsuit against the Released Parties.
 
16.           Attorney Fees, Venue, and Jurisdiction in Court.  Except for the
provisions of Paragraphs 11.1 – 11.4 of the Employment Agreement, a breach of
which may be pursued in federal or state court in King County, Washington, the
parties agree that the provisions of Paragraph 12.9 “Arbitration” of the
Employment Agreement will be used to resolve any disputes arising out of the
interpretation or application of this Agreement, except that any arbitration
shall be held in Seattle, Washington. Whether a dispute is pursued in court or
before an arbitrator, Washington law shall apply.  To the fullest extent
permitted by applicable law, each party waives its right to a jury trial in any
proceeding brought in connection with this Agreement. To the extent consistent
with Washington law, the prevailing party shall be entitled to its reasonable
attorneys’ fees and costs.


18.           Advice of Counsel.  Mr. Quinn hereby acknowledges that he has been
given time to consider this Agreement and consult with counsel about its
contents. Mr. Quinn further acknowledges that even after execution of this
Agreement, in accordance with paragraph 12, he has seven (7) days to consult
with legal counsel and rescind this Agreement.


19.           Multiple Counterparts.  This Agreement may be signed in
counterparts and in multiple originals.




/s/ J. Paul Quinn__________________________
J. Paul Quinn, for himself and his
marital community
Dated:   July 8, 2011




Telanetix, Inc.




By /s/ Douglas N. Johnson                                         
Dated:   July 8, 2011